IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ANGELA HAYES-PAUL,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-0192

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed June 6, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction.

Blair Payne, Public Defender, and Elizabeth A. Rosado, Assistant Public Defender,
Live Oak, for Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief-Criminal
Appeals, Tallahassee, for Respondent.




PER CURIAM.

      The petition is dismissed as moot.

B.L. THOMAS, OSTERHAUS, and WINSOR, JJ., CONCUR.